IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CAMILO GOMEZ,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-0592

SOUTHEAST PERSONNEL and
PACKARD CLAIMS
ADMINISTRATION,

      Appellees.


_____________________________/

Opinion filed September 10, 2014.

An appeal from and order of the Judge of Compensation Claims.
Edward Ramos Almeyda, Judge.

Date of Accident: July 10, 2013.

Toni L. Villaverde, Coral Gables, for Appellant.

William H. Rogner and Anthony Amelio, Winter Park, for Appellees.




PER CURIAM.

      AFFIRMED.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.